United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.O., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Tobyhanna, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-239
Issued: August 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2008 appellant filed a timely appeal from the merit decision of the
Office of Workers’ Compensation Programs dated October 23, 2008 issuing a schedule award
for four percent impairment of the left upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established that he has greater than four percent
impairment of the left upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On February 27, 2008 appellant, then a 59-year-old electronics mechanic, filed a
traumatic injury claim alleging that on May 14, 2007 he sustained a left thumb laceration when,
while cutting a strap on an antenna, he cut his thumb with a utility knife. On March 12, 2008 the
Office accepted appellant’s claim for open wound of left finger without complications.

On September 9, 2008 appellant filed a claim for a schedule award. In support of his
claim for a schedule award, he submitted a June 13, 2008 report by Dr. Emmanuel Jacob, a
Board-certified physiatrist, who noted that, since appellant’s work injury on May 14, 2007, he
had pain and sensitivity of his left thumb. Dr. Jacob listed his diagnoses as: (1) laceration of left
thumb with neuropraxia; and (2) left thumb digital neuritis/neuropathy. He opined that appellant
had 10 percent impairment of his right upper extremity. Dr. Jacob calculated that appellant had a
seven percent impairment based on loss of power deficit. He calculated this figure by finding
that appellant’s left hand grip was a Grade 4/5, which was equivalent to 20 percent motor deficit
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001).1 Dr. Jacob then noted that appellant was entitled to a maximum
impairment of 35 percent for motor deficit,2 which yielded an impairment of 7 percent of the
upper extremity. He then evaluated peripheral nerve system impairment based on left thumb
digital sensory impairment and left thumb median nerve digital neuropathy.3 Dr. Jacob found
that, utilizing the A.M.A., Guides, appellant had a Grade 3 impairment, which he determined
using the A.M.A., Guides Table 16-10 and his clinical judgment indicated 40 percent severity for
sensory deficit or pain.4 He noted that the maximum impairment of the upper extremity due to
sensory deficit or pain of the median nerve was seven percent.5 Multiplying the grade of
severity, 40 percent, by the maximum upper extremity impairment, 7 percent, Dr. Jacob
calculated that appellant had 3 percent upper extremity impairment due to peripheral nerve
system impairment (2.8 percent rounded up to 3 percent).
By memorandum dated October 16, 2008, the Office asked the Office medical adviser to
determine appellant’s impairment due to his open wound on left finger. On October 19, 2008 the
Office medical adviser opined that appellant was entitled to four percent schedule award due to
impairment of his left upper extremity. He discussed Dr. Jacob’s opinion that appellant was
entitled to seven percent impairment for left upper extremity weakness, but contended that the
A.M.A., Guides indicate that decreased strength cannot be rated in the presence of painful
conditions, further noting that appellant did not meet the criteria for any of the exceptions to this
rule.6 The Office medical adviser further stated that, while Dr. Jacob recommended a greater
impairment based upon determination of impairment due to motor loss of power deficits
resulting from peripheral nerve disorders of individual muscle rating, as appellant had sensory
abnormalities, it would be more appropriate to utilize Table 16-15, as Dr. Jacob also indicated.
He noted that Table 16-15 indicated that radial palmar digital thumb nerve is seven percent
maximum deficit for sensory loss of pain. The Office medical adviser then indicated that
Dr. Jacob recommended 50 percent for Grade 3 classification sensory deficit or pain, which he
multiplied by 7 percent maximum deficit for sensory loss or pain for the ulnar palmar digital of
1

A.M.A., Guides 484, Table 16-11.

2

Id. at 489, Table 16-13.

3

Id. at 486, Table 16-12b; 488, Figure 16-48.

4

Id. at 482, Table 16-10.

5

Id. at 492, Table 16-15.

6

Id. at 508, paragraph 16.8a.

2

thumb, which equaled 3.5 percent which he rounded off to 4 percent upper extremity
impairment.7
By decision dated October 23, 2008, the Office issued a schedule award for four percent
of the upper left extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act8 and its
implementing regulations,9 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.10
The A.M.A., Guides has been adopted by the implementing regulations as the appropriate
standard for evaluating schedule losses.11
ANALYSIS
The Board finds that the medical evidence of record does not establish that appellant has
more than four percent impairment of his left upper extremity.
Appellant’s treating physiatrist, Dr. Jacob, provided a detailed description of the results
of his physical examination. He listed his diagnoses as laceration of the left thumb with
neuropraxia and left thumb digital neuritis/neuropathy. Dr. Jacob found that appellant had 10
percent impairment of his left upper extremity. In reaching this conclusion, he calculated that
appellant had 7 percent impairment based on loss of power deficit as well as 3 percent
impairment based on a Grade 3 impairment, for which he indicated equaled 40 percent
impairment of the ulnar palmar digital of thumb, which equaled an additional 3 percent
impairment.
Pursuant to the A.M.A., Guides, in a rare case, if the examiner believes the individual’s
loss of strength represents an impairing factor that has not been considered adequately by other
methods in the A.M.A., Guides, the loss of strength may be rated separately. In the rare case
when the examiner judges that the loss of strength should be rated separately in an extremity that
presents other impairments, the impairment due to loss of strength could be combined with the
other impairments only if based on unrelated etiologic or pathomechanical causes. Otherwise,

7

Id. at 492, 482, Table 16-10. Table 16-15.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id. at § 10.404(a).

11

Id.

3

the impairment ratings based on objective anatomic findings take precedence.12 Dr. Jacob gave
no explanation as to why appellant’s case warranted a special award for loss of strength.
Accordingly, he erred when he found that appellant was entitled to seven percent impairment
based on loss of power deficit; a rating based on objective anatomic findings should take
precedence. Accordingly, Dr. Jacob’s finding that appellant had 10 percent impairment of his
left upper extremity is not proper.
The Office medical adviser, relying on Dr. Jacob’s findings, concluded that appellant had
four percent impairment of the left upper extremity. In reaching this conclusion, he noted that
Dr. Jacob recommended 50 percent for a Grade 3 classification for sensory deficit or pain, which
he multiplied by 7 percent maximum deficit for sensory loss or pain in the ulnar palmar digital
thumb, which he found equaled an impairment of 3.5 percent which he rounded off to 4 percent
upper extremity impairment.13 The Office made its rating based on the opinion of the Office
medical adviser. The Board finds that the Office properly found that the Office medical adviser
properly applied the A.M.A., Guides and found that appellant was not entitled to greater than
four percent impairment of the left upper extremity.14
CONCLUSION
The Board finds that appellant has not established that he has greater than four percent
impairment of this left upper extremity, for which he received a schedule award.

12

A.M.A., Guides 508, 16.8a.

13

Id. at 482, Table 16-10; 492, Table 16-15.

14

The Board notes that Dr. Jacob recommended 40 percent, not 50 percent, for classification for severity for
sensory deficit or pain.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 23, 2008 is affirmed.
Issued: August 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

